UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-6891



DONALD L. HOLLABAUGH,

                                                   Plaintiff - Appellant,

          versus


WILLIE WELDEN, in his individual and official
capacity; JOE BLACK, in his individual and
official capacity; ROY STEVENS, in his indi-
vidual and official capacity; LOU J. ALLEN, in
his individual and official capacity; MICHAEL
W. MOORE, in his individual and official
capacity,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-96-2276-4-6-BE)


Submitted:   October 20, 1998                  Decided:   November 4, 1998


Affirmed by unpublished per curiam opinion.


Before WILKINS     and   HAMILTON,   Circuit    Judges,   BUTZNER,   Senior
Circuit Judge.


Donald L. Hollabaugh, Appellant Pro Se. Sandra Jane Senn, Charles-
ton, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald L. Hollabaugh appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error. Accordingly, we affirm on the reasoning of the district

court. Hollabaugh v. Walden, No. CA-96-2276-4-6-BE (D.S.C. May 18

and June 1, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2